Citation Nr: 1737341	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  11-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 until May 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In July 2014, the Board denied the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a Joint Motion of the parties and vacated the Board's decision as to the issue of entitlement to service connection for a psychiatric disability other than PTSD.  The case was remanded to the Board for action consistent with the Joint Motion.  The Board remanded the case for additional development in June 2015 and September 2016.  The case has now been returned to the Board for further appellate action.   


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.

In the September 2016 remand, the Board directed that efforts be made to identify and obtain outstanding records and to obtain an addendum opinion regarding the nature and etiology of any currently present acquired psychiatric disability other than PTSD, to specifically include whether the Veteran currently had, or had in the past, an acquired psychiatric disability other than PTSD that was etiologically related to his active service.    

A review of the record shows that the directed VA addendum medical opinion was obtained in January 2017.  At that time, the examiner merely restated the opinions that were previously provided by VA examiners, which have been found to be incomplete and as such, insufficient for adjudication purposes.  

In April 2017, another VA addendum medical opinion was obtained.  At that time, the examiner again restated the prior opinions and did not offer independent etiology opinions for any currently present acquired psychiatric disability.

As the January 2017 and April 2017 VA addendums failed to provide the additional medical findings requested in the September 2016 remand, the Board finds that the development conducted does not adequately comply with the directives of the September 2016 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran should be scheduled for another VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disability.

Additionally, current treatment records should be identified and obtained before a decision is made in this appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any pertinent, outstanding treatment records and associate them with the claims file.  

2.  Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise, who has not previously examined the Veteran or provided an opinion in this appeal, to determine the nature and etiology of any currently present acquired psychiatric disability, other than PTSD.  The claims file must be made available to, and reviewed in its entirety by the examiner.  Any indicated tests and studies must be performed. 

Based on the examination results and a review of the record, the examiner should identify all acquired psychiatric disabilities, other than PTSD, that have been present during the pendency of this appeal, or proximate thereto.  

Then, the examiner should provide an opinion as to whether it is at least as likely or not (50 percent or better probability) that any identified psychiatric disability is etiologically related to the Veteran's active service.  

In forming the requested opinion, the examiner should specifically consider prior VA examinations and medical opinions and all mental health treatment records associated with the claims file.  

If the examiner finds that any recorded diagnosis of an acquired psychiatric disability of record to be invalid, the examiner must provide a thorough explanation as to why such recorded diagnosis is not valid.  

If the examiner finds that any recorded diagnosis of an acquired psychiatric disability resolved prior to the Veteran's June 2010 claim for service connection, the examiner must provide a thorough explanation as to why such recorded diagnosis is considered resolved.  

If the Veteran is determined to have an acquired psychiatric disability that is as likely as not related to his active service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's alcohol abuse is a symptom of such psychiatric disability.  

The rationale for all opinions expressed must be provided.

2.  Confirm that the VA examination report and medical opinions provided comport with this remand and undertake any other development found to be warranted.

3.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




